5 F.3d 1504NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
David L. CAMPBELL, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5044.
United States Court of Appeals, Federal Circuit.
Aug. 5, 1993.Rehearing Denied Sept. 27, 1993.

Before MAYER, MICHEL and SCHALL, Circuit Judges.
PER CURIAM.


1
David L. Campbell appeals the judgment of the United States Court of Federal Claims dismissing his complaint for failure to state a claim upon which relief may be granted.1  We affirm.


2
Mr. Campbell filed a complaint in which he invoked the jurisdiction of the Court of Federal Claims under 28 U.S.C. Sec. 1491(a)(1) and in which he claimed entitlement to disability benefits pursuant to the Federal Old Age, Survivors, and Disability Insurance programs.  42 U.S.C. Secs. 401 et seq.;   20 C.F.R. Part 404.  The court sue sponte dismissed the complaint for failure to state a claim upon which relief may be granted, because 28 U.S.C. Sec. 1491(a)(1) does not give the Court of Federal Claims jurisdiction to review a final decision by the Secretary of Health and Human Services regarding Social Security benefits.


3
On appeal, Mr. Campbell contends that the court's action evidences "partiality," violates his rights to due process, and effectively denies him "meaningful access" to judicial review of his claims.  These contentions are without merit.


4
The Court of Federal Claims may not "entertain claims to review decisions affecting Social Security disability assistance since such claims fall within the United States District Court's domain."  Watts v. United States, 17 Cl.Ct. 290, 293 (1989);  42 U.S.C. Sec. 405(g).  The court properly dismissed Mr. Campbell's complaint.



1
 Campbell v. United States, No. 92-705C (Fed.Cl. filed Oct. 8, 1992)